Citation Nr: 1600400	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  12-16 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an increased rating for penile adhesion, currently rated at 30 percent.

2.  Entitlement to a total disability based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran; N.T.



ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of February 2009 and July 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In October 2008, the Veteran filed an increased rating claim for his service-connected penile adhesion.  A rating decision of February 2009 continued the 20 percent rating.  The Veteran filed a notice of disagreement in June 2009.  The rating for penile adhesion was subsequently increased to 30 percent.  See rating decision and SOC, December 2009.  The Veteran perfected an appeal by filing a VA Form 9 in January 2010.  Notably, he did not request a hearing in conjunction with that appeal.  While the issue has not been certified to the Board, certification by the RO is an administrative procedure, not jurisdictional.  A failure to certify an issue does not deprive the Board of jurisdiction of an issue properly appealed.  See 38 C.F.R. 
§ 19.35 (2015).  Accordingly, the Veteran's January 2010 appeal with respect to his increased rating claim for service-connected penile adhesion is before the Board.

In March 2011, the Veteran filed a claim for a total disability rating based on individual unemployability (TDIU).  A rating decision of July 2011 denied the claim.  The Veteran filed a notice of disagreement in September 2011.  The RO issued a May 2012 statement of the case, and the Veteran perfected his appeal in June 2012.  

In July 2013, the Veteran testified at a Board videoconference hearing.  A transcript of the hearing has been associated with the Veteran's claim's folder.  The July 2013 hearing met the due process requirements of 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veterans Law Judge (VLJ) took testimony on the issue of entitlement to a TDIU.  The hearing focused on the criteria necessary to substantiate the Veteran's claim, the issue was fully explained, and the VLJ suggested evidence that may have been overlooked.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.

In December 2013, the Board remanded the TDIU issue for further evidentiary development and readjudication.  Furthermore, because the Veteran had testified at the July 2013 Board hearing that three of his service-connected disabilities had worsened, the VLJ ordered the RO to provide the Veteran with appropriate notice and to adjudicate three claims for increased ratings relating to the service-connected disabilities of penile adhesion, major depression (secondary to penile adhesion), and coronary artery disease.  The VLJ essentially referred the three issues to the RO.

In general, if a claimant identifies a new claim during the course of an appeal, and if the new claim has not yet been procedurally developed or certified for appeal, the Board must refer the new claim to the RO for initial consideration and appropriate development.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).  Lacking jurisdiction over the three new issues raised in the July 2013 hearing, the appropriate action was to refer those issues to the RO, rather than order development.  Under the circumstances of this case, the Board is satisfied that the RO substantially complied with the Board's remand order of December 2013 by seeking to secure all outstanding medical treatment records, scheduling the Veteran for a VA medical examination for the male reproductive system, and readjudicating the Veteran's claim for TDIU upon the expanded record.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board errs as a matter of law by not ensuring compliance with its remand order).

The Veteran has submitted waivers of agency of original jurisdiction (AOJ) initial review of additional submitted evidence, in accordance with 38 C.F.R.§ 20.1304(c) (2015).  See Veteran's filings of March 2014 and September 2015.  The evidence is accepted for inclusion in the record on appeal.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The VLJ who conducted the July 2013 hearing is no longer employed by the Board.  In October 2015, the Veteran was notified of his right to request another Board hearing.  By a filing of November 2015, the Veteran indicated that he did not wish to reschedule a Board hearing.  The case has been assigned to the undersigned Veteran's Law Judge.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the period on appeal, the competent and probative evidence of record shows that the Veteran's penile adhesion is manifested by pain, difficulty maintaining erections, more than five painful and unstable fissures upon erection, and an inability to control the stream of urine when urinating.  Use of an appliance is not required; and there is no evidence that absorbent materials must be worn and changed, that daytime voiding occurs at an interval of less than one hour, or that urinary frequency occurs five or more times per night.

2.  Since February 17, 2010, the competent and probative evidence of record shows that the Veteran's penile adhesion is characterized by removal of three quarters of the penis.

3.  The preponderance of the evidence is against finding that the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  Throughout the appeal, the criteria for a separate 40 percent rating for painful and unstable fissures on the penis are met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.118, Diagnostic Code 7804 (2015).

2.  The criteria for a disability rating in excess of 30 percent for penile adhesion, status post penectomy, are not met at any time during the appeal.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R §§ 4.115a, 4.115b, Diagnostic Codes 7520 (2015).

4.  The criteria for entitlement to a TDIU have not been met at any time during the appeal.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA has a duty to notify the claimant of any information or evidence not previously provided to VA that is necessary to substantiate the claim. This notice must specifically inform the claimant of any portion of the evidence to be provided by the claimant and any part that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  By letters mailed to the Veteran in November 2008, June 2009, and May 2011, VA satisfied this duty.

VA also has a duty to assist a claimant in the development of the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims and that there is no reasonable possibility that further assistance would aid in substantiating the claims.  The evidence of record includes statements of the Veteran, a statement of a potential employer, the Veteran's service treatment records, and post-service VA and private treatment records.

The Veteran underwent VA examinations in January 2009 and March 2014.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his claims folder, reviewed his medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The VA examination reports contain sufficient information to rate the Veteran's disability under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that a VA examination or opinion must be adequate).

Higher evaluation for penile adhesion

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2015).  "Staged" ratings are appropriate when the service-connected disability exhibits symptoms that warrant different ratings during distinct time periods.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

A request for an increased rating must be viewed in light of the entire relevant medical history.  See 38 C.F.R. § 4.1 (2015); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant focus for adjudicating an increased rating claim is the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  A claimant need demonstrate only an approximate balance of positive and negative evidence in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

By way of history, the Veteran had phimosis and dermatitis of the penis, for which he sought treatment at VA.  A surgical intervention (i.e., circumcision) was recommended and carried out in 1995 to alleviate the symptoms.  Post-operatively, a non-healing lesion and chronically inflamed adhesion formed.  In March 2000, the RO granted service connection for the penile adhesion pursuant to 38 U.S.C.A. § 1151, not finding fault or negligence in the surgical care, but instead finding that the resulting adhesion was an event not reasonably foreseeable.  

Penile adhesion is not a condition listed in VA's Schedule for Rating Disabilities.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2009).  According to the policy in the schedule, when a disability is not specifically listed, the Diagnostic Code will be "built up," meaning that the first 2 digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99."  38 C.F.R. § 4.27 (2009).  For example, Diagnostic Code 7599 is used to identify unlisted genitourinary disabilities. 

The Veteran's disability was initially assigned a 10 percent rating under 7599-7804.  Diagnostic Code (DC) 7804 is found in 38 C.F.R. § 4.118, where the schedule for rating skin disabilities is found.  DC 7804 in particular is the code for unstable or painful scars.

In a July 2002 rating decision, the RO increased the Veteran's rating to 20 percent, from the date of the grant of service connection, and changed the analogous rating code to 7599-7521.  DC 7521 is found in 38 C.F.R. § 4.115b, where the schedule for rating genitourinary disabilities is found.  DC 7521 in particular is the code for penis, removal of glans.  In so changing the code, the RO relied on a March 2002 VA specialist examination, which found that the psoriasis that affected the Veteran's penis preexisted the service-connected adhesion, and in fact was a separate and distinct problem for the Veteran.  The RO therefore concluded that the Veteran's symptoms involving the itching and loss of covering of the skin were not service-connected; rather, the sole service-connected disability was the genitourinary disability.  

In the March 2009 rating decision on appeal, (in response to the Veteran's October 2008 claim for an increase), the RO increased the Veteran's rating to 30 percent, and again changed the analogous rating code to 7599-7520.  DC 7520 is the code for penis, removal of half or more.  The RO maintained that the skin symptoms were separate from the service-connected disability.  The Veteran's representative argued that the appropriate code was DC 7520, and the RO found that to be a reasonable conclusion, without further explanation. 

Notably, in February 2010, the Veteran underwent surgery for the actual removal of three-quarters of his penis.  The RO kept the Veteran's rating under DC 7520, given that it became the actual disability for which service connection is in effect.

In a May 2014 rating decision, the RO granted a separate rating of 10 percent under 38 C.F.R. § 4.118, DC 7804, for the painful scars on the Veteran's penis, effective from March 24, 2014.

Throughout the period on appeal, the Veteran has been granted special monthly compensation (effective October 21, 2008, the date of his claim for an increase), based on the loss of use of a creative organ.  See SOC of December 2009.
The rating schedule provides for a 30 percent rating for removal of half or more of the penis (DC 7520), a 20 percent rating for removal of the glans of the penis (DC 7521), and a 20 percent rating for deformity of the penis with loss of erectile power (DC 7522).

Diagnostic Codes 7520, 7521, and 7522 also instruct to alternatively rate the disability as a voiding dysfunction.  Voiding dysfunction may be rated as urine leakage, frequency, or obstructed voiding.  See 38 C.F.R. § 4.115a (2015). Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence is rated as follows: the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day warrants a 60 percent rating for; the wearing of absorbent materials which must be changed two to four times per day warrants a 40 percent rating.  Urinary frequency is rated as follows: daytime voiding interval less than one hour, or; awakening to void five or more times per night warrants a 40 percent rating.  Obstructed voiding is rated as follows: urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  Id. 

Regarding the ratings for skin disabilities, the only appropriate code is DC 7804, which provides ratings for unstable or painful scars.  DC 7804 provides that one or two scars that are unstable or painful are rated 10 percent disabling. Three or more scars that are unstable or painful are rated 20 percent disabling. Five or more scars that are unstable or painful are 30 percent disabling. Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars. 

In February 2008, a dermatology note indicates that the Veteran's skin cracks open and bleeds with erections.  Additional fissures were found during a dermatological consult in September 2008.

The Veteran underwent a VA medical examination in January 2009.  The circumstances and initial manifestations of the condition were noted as "rash/red patch and nodule, with pain and itching, since a circumcision."  No urinary leakage, renal dysfunction, or erectile dysfunction was found.  The report noted a "reddened area around head of penis and scaly appearance, no cracking or bleeding at present."  The diagnosis was "severe Zoon's Balanitis" with associated "rash and pain of penis."  The examiner noted that the Veteran had had a circumcision with the objective of improving the Zoon's balanitis, but that no improvement had resulted.  It was also noted that the rash/red patch had begun prior to the circumcision in 1995.

The Veteran testified at a November 2009 hearing at the RO.  The Veteran alleged that his penis had not healed properly following the 1995 circumcision.  He described the current condition as an "open wound" in which the underneath of the penis is raw and sore.  He described a need to sit when urinating because he could not direct the urine stream.  He further stated that sexual intercourse was painful.

A VA mental health note of December 2009 documents the Veteran's report "that his penis is in constant pain with associated itching."  A VA urology consult record of November 2009 states that "the current problem consists of involvement of the head of the penis in the coronal sulcus with a painful tender red edematous reaction in which sheets of skin will flake off every other day" and that "previous biopsies have been consistent with Zoon's balanitis."  The impression was "chronic inflammatory changes of the head of the penis."
 
In May 2009, the Veteran's urinary symptoms were that his disability affected the way urine came out of his body.  Specifically, it sprays, rather than comes out in a stream.  For this reason, he is unable to urinate standing up, and finds it difficult to control the stream when sitting.  Dermatological notes in October 2009 indicate that the Veteran's erections continue to cause his skin to crack open. 

In December 2009, the Veteran underwent a surgical procedure for the "excisional biopsy of three penile lesions."  See VA treatment record of December 2009.  A diagnosis of squamous cell cancer was rendered on the basis of the biopsies.  As a result, in February 2010, three-quarters of the Veteran's penis was removed by surgery.  See VA treatment record of February 2010; September 2013 letter of Dr. H. W.  Following the distal penile amputation for squamous cell cancer of the penis, the Veteran reported difficulty with achieving orgasm during intercourse, but also no pain during intercourse.  The clinician noted no lesions with respect to the penis, the urethra was unremarkable, and there was no evidence of penile cancer. See VA treatment record of August 2010.

In a VA general medical examination of July 2011, the Veteran reported hesitancy, erectile dysfunction, genital lesions, "stones," urinary frequency (daytime voiding interval of 1 to 2 hours), and nocturia (l voiding per night).  The genitourinary portion of the exam noted an abnormal penis, which was described as "very short penis from surgical removal of cancer."  See VA examination report of July 2011.

In an October 2012 VA treatment record, the Veteran reported penile pain that causes him to wake up four to five times per night.  His penis was continuously "raw."'  He avoided "erections secondary to pain."  Sex was reported to cause pain, bleeding, and lacerations of penile skin.  The clinician noted "no evidence of stricture" and a "very good mid-shaft partial penectomy."  The impression was stated as: "Good result which has apparently cured his cancer and his pain.  He has no voiding symptoms aside from spraying that is a bit troublesome."

At the July 2013 Board hearing, the described a "voiding dysfunction" characterized by not being able to stand up when urinating.  The Veteran stated that he must sit down when urinating to avoid spraying urine on the floor.  He stated that he did not wear absorbent materials during the day or night.  The Veteran also maintained that his service-connected penile adhesion "led to a circumcision which led to more issues with the penis which ultimately resulted in removal of two-thirds of the penis."  

In August 2013, Veteran's reported no longer feeling pain in his penis but struggling with intercourse due to the size and the fragile skin that "splits open" with intercourse.  See VA mental health note of August 2013.

A private treatment record of September 2013 notes that the Veteran's "chief complaint is that he cannot stand to void, cannot sit to void and always sprays his stream and wets himself during urination."  The Veteran reportedly needed to void into a bottle because he cannot adequately direct his urinary stream."  The Veteran also stated that he "completely empties" his bladder and "very seldom" gets up at night to pass urine.  See September 2013 letter of Dr. H. W.

A secondary problem was "that when he gets an erection, he has inadequate penile shaft skin and his skin splits and his penis is extremely blunt."  The Veteran's sexual function was characterized as "adequate in terms of penile rigidity" but with "some difficulty maintaining erections."  The Veteran reported "rare" morning erections.  Morning erections were "fully rigid."  He stated that his penis was "partially rigid" during ejaculation.  He reported that extreme difficulty in maintaining an erection to completion of sexual intercourse.  

The examination revealed "a penile stump with only approximately 1 inch of stretchable shaft skin."  The meatus was "small but patent."  The impression was penile cancer with no evidence of disease, hidden penis, genital skin deficiency.

A VA treatment record of October 2013 found no lesions on the penis, and there was no evidence of recurrent squamous cell carcinoma.

The Veteran reported in a February 2014 that the penis surgery had "helped [his] situation some."  He further stated, "From the notes from the doctors, it does sound like the procedure was mostly successful and my penis does look a lot better and is healing well."  The Veteran still considered himself, however, to be "far from normal."  He noted numbness of the penis.  The Veteran also reported sexual difficulty with his wife as a result of his penis disability.  See February 2014 statement of the Veteran.

The Veteran underwent a VA medical examination again in March 2014.  The report noted the past diagnoses of erectile function and of neoplasms of the male reproductive system.  The report also summarized the Veteran's history of squamous cell carcinoma (SCC) of the penis in 2010, treatment for spongiotic dermatitis prior to the SCC diagnosis, removal of three-quarters of the penis in 2010 due to SCC, and penile reconstruction in December 2013.  The examiner found the penile reconstruction to have "healed well."  Id.
The Veteran reported to the examiner that he woke up with morning erections occasionally and that he was unable to have intercourse with this wife because his penis is too short.  He also stated, however, that due to numbness he had not attempted to have intercourse since the penile reconstruction in December 2013.  Id.

The examiner found a "voiding dysfunction" characterized by the Veteran's having to sit when urinating in order to avoid spraying urine.  There was no evidence of urine leakage, the use of an appliance, increased urinary frequency, or signs or symptoms of obstructed voiding.  The March 2014 examiner also diagnosed the Veteran as having erectile dysfunction that is "as likely as not attributable to the Veteran's surgery in 2010."  Id.

Analysis

The Board finds that the analysis of the proper code by which to rate the Veteran's unique disability is multifactorial.  Regarding the skin manifestations, the Veteran has experienced largely the same symptoms throughout the appeal.  Regarding the genitourinary manifestations, the evidence naturally divides the appellate period into two pieces - one before the February 2010 surgery and one after.  This is because prior to the surgery, the Veteran's disability had to be rated by analogy, because the precise nature of it was not specifically contemplated by the rating schedule.  As of the date of the surgery, the disability was in fact largely covered by the schedule (as will be fully discussed below).  As such, the Board undertakes the following analysis with those factors in mind.

Skin Manifestations

The March 2002 VA specialist examination of record, even though outside of the appellate period, sheds the most light on the actual nature of the Veteran's skin component of the service-connected disability.  That specialist reviewed the original 1995 operative reports as well as relevant treatment records and found that the Veteran had two distinct problems - the psoriasis and the adhesion.  The specialist noted that while the psoriasis was "somewhat problematic," the "main problem" was the adhesion with resultant fissures.  Although the RO took this opinion to mean that all of the Veteran's skin problems were due to psoriasis, a careful reading of the opinion leads to a different interpretation - namely that the Veteran's fissures are due to the adhesion, and not to the psoriasis.  As such, it is appropriate to rate the Veteran's disability based on those fissures.  

The majority of the rating schedule's diagnostic codes referable to skin disabilities are inappropriate.  For example, DC 7806 for dermatitis focuses on the therapy for areas affected, and the use of corticosteroids.  The medical evidence shows that while steroids were used at times, they were not an effective treatment, and in fact, made the Veteran's skin thinner, and more prone to fissures.  See March 2002 VA specialist examination.  DCs 7807, 7808, 7809, 7811, 7813, and 7815 all deal with specific named skin disorders, many of which are caused by infection or parasite.  The evidence does not suggest that such is the cause of the Veteran's symptoms.  See id.  Psoriasis, while present, has been specifically ruled out from being caused by the service-connected disability, so DC 7816 is inappropriate.   

Upon review of the entirety of 38 C.F.R. § 4.118, the Board finds that the most appropriate code is DC 7804 for unstable or painful scars.  As noted above, unstable scars are ones where there is frequent loss of covering of the skin over a scar.  This seems most anatomically close to the fissures that the Veteran experiences.  

Throughout the appeal, the evidence is clear that the Veteran has experienced more than five painful and unstable fissures upon erection.  This warrants a 30 percent rating under DC 7804.  As noted above, Note (2) to that DC provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  In this case, it is clear that the Veteran both loses skin covering (hence deeming the fissures unstable) and has significant pain when that happens.  As such, pursuant to Note 2, a 10 percent is added to the 30 percent which is based on the five or more fissures, for a total of 40 percent for the painful and unstable fissures.

The Board notes that the RO granted a separate 10 percent rating for painful penis scars in the May 2014 rating decision, under DC 7804, effective from March 2014.  The 40 percent rating granted in the instant decision of the Board, pursuant to DC 7804, spans the entire appeal period (from October 2008 forward), and is intended to correct the error of the RO in the May 2014 rating decision that granted only 10 percent and only from March 2014.  (The 40 percent rating by the Board replaces the 10 percent rating by the RO).

Genitourinary Manifestations

Upon consideration of all the relevant evidence, the Board finds that the preponderance of the evidence is against awarding a disability rating in excess of 30 percent for the Veteran's service-connected penile adhesion.  As noted above, the RO rated the Veteran's disability as analogous to DC 7520 prior to the surgery, which provides for a maximum 30 percent rating for removal of half or more of the penis.  DC 7520 also calls for alternative rating under the disability code section for a voiding dysfunction.  

Throughout the appeal, the Veteran's main (non-skin) symptoms appear to be an inability to direct his urine stream, and needing to sit to urinate because of it.  While no doubt irritating, this is not tantamount to voiding dysfunction as contemplated by the rating schedule.  That dysfunction is along the lines of requiring absorbent materials, catheters, and the like.  There is one report of hesitancy from the Veteran, but no medical evidence of leakage, frequency, or urinary retention.  Objective examination has shown no obstruction in the voiding process.  Indeed, private medical evidence determined that he completely empties his bladder and very seldom gets up at night to void.  The Veteran does not wear absorbent materials.  As such, a rating is not warranted under 4.115a for voiding dysfunction, urinary frequency, or obstructed voiding. 

Since the Veteran's February 2010 surgery, the obvious disability is the removal of three-quarters of the penis.  That is directly contemplated by DC 7520, removal of half or more of the penis.  The maximum 30 percent rating under this code is warranted.  
The Veteran is not entitled to a separate disability rating for his diagnosed erectile dysfunction.  DC 7522, the rating code relating to erectile dysfunction, requires deformity of the penis.  Deformity is a symptom already contemplated by a rating made pursuant to DC 7520 for removal of half or more of the penis.  Therefore, under the facts of this case, granting separate ratings under DC 7522 and DC 7520 would amount to prohibited pyramiding (the evaluation of the same manifestation under different diagnoses).  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.14 (2015).  The rating schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology.  Such a result would overcompensate the claimant for the actual impairment of his or her earning capacity and would constitute pyramiding.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Sexual Manifestations

As noted above, the RO granted special monthly compensation for loss of use of the creative organ for the entire appeal period (from October 2008).  Therefore, the Veteran's erectile dysfunction and periodic inability to have sexual intercourse is adequately compensated. 

Extraschedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first element of Thun, while the evidence in this case describes a unique disability picture, the manifestations of that disability have been thoroughly compensated through three separate ratings.  In particular, the Veteran's skin manifestations are covered fully under DC 7804.  The Veteran's genitourinary manifestations are covered fully under DC 7520.  Finally, the Veteran's loss of use of a creative organ has already been granted special monthly compensation.  Furthermore, the psychiatric effects of the disability are contemplated by his separately service-connected major depression.  There are no other associated symptoms that have not been compensated through application of the schedule.

A claimant may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran has at no point during the current appeal indicated that his service-connected penile adhesion, associated fissures, major depression associated with penile adhesion, coronary artery disease status post stent placement, bilateral hearing loss, tinnitus, and scars, left leg skin graft associated with coronary artery disease status post stent placement result in further disability. This is not an exceptional circumstance in which extraschedular consideration may be required to compensate a claimant for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.

In conclusion, the criteria under the rating schedule for an evaluation greater than 30 percent are not met. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

TDIU

Legal criteria

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2015).  Total disability is any impairment of mind or body that renders it impossible for the average person to follow a substantially gainful occupation.  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).

"Substantially gainful employment" is employment ordinarily followed by the nondisabled to earn a livelihood with earnings common to the particular occupation in the community where a veteran resides.  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not substantially gainful employment."  See 38 C.F.R. § 4.16(a) (2015).

A claim for a total disability rating based upon individual unemployability presupposes that the rating for the service-connected condition is less than 100 percent and only asks for TDIU because of subjective factors that the objective rating does not consider.  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

A total disability rating for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more. See 38 C.F.R. § 4.16(a) (2015).

When a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), the case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2015).

A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the claimant is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus the sole fact that a claimant is unemployed or has difficulty obtaining employment is insufficient to establish entitlement to TDIU.

In determining whether unemployability exists, consideration may be given to the claimant's level of education, special training and previous work experience, but not to his or her age or to any impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

Analysis

In March 2011, the Veteran filed a claim for a total disability rating based on individual unemployability (TDIU), based on his service-connected heart disability.  See March 2011 VA Form 21-8940; see also correspondence from the Veteran and a buddy statement, dated in May 2011.  

From May 2011, the Veteran's service-connected disabilities were the following, with the most recent ratings and effective dates noted:

Penile fissures (40 percent, granted herein, effective from October 2008)
Penile adhesion (30 percent, effective from October 2008)
Major depression (30 percent, effective from November 2009)  
Coronary artery disease status (30 percent, effective from June 2010) 
Bilateral hearing loss (10 percent, effective from June 2010)
Tinnitus (10 percent, effective from June 2010)
Scars, left leg skin graft (0 percent, effective from March 2014).  

Given the above ratings, and factoring the grant of a separate 40 percent rating for the skin manifestations of the Veteran's service-connected disability decided in this decision, the Veteran's combined evaluation for compensation is:

60 percent from October 2008
70 percent from November 2009
80 percent from June 2010

As such, as of November 2009, the Veteran met the schedular requirements for TDIU (one disability rated at 40 percent and a combined evaluation higher than 70 percent).  The substantive question, therefore, remains whether his service-connected disabilities prevented him from maintaining gainful employment since his May 2011 claim for the benefit. 

The Veteran states that he last worked in 2009.  See Veteran's statement of May 2014.  He reports that he has attempted to find work from 2009 up to the time he filed his claim for individual unemployability.  See transcript of July 2013 Board hearing.  The Veteran's spouse cites the Veteran's hearing difficulty, poor vision, "temperament changing," physical stamina, and limited computer literacy as significant obstacles to job performance.  Id.  In June 2015, the Veteran cited a non-service connected back injury as a significant cause of his inability to secure employment.  See Veteran's filing of June 2015.

The Veteran argues that, following his stent surgery in February 2006, he has been ordered by his doctor not to "chop or split wood, do any heavy shoveling, or do any type of activity or work that caused undo stress on my chest muscles."  Because of this medical restriction, he maintains, he "can no longer perform the type of job I have always done in the past."  He further states that he has "no computer skills, office skills, or anything like that, so I have relied on my strength to do the jobs I have always done."  See Veteran's statement of May 2011.  The Veteran has stated that he would consider undertaking retaining and job assistance if offered by VA.  See transcript of July 2013 Board hearing.

The record contains a May 2011 letter from an employer at an insulation company.  The letter states that the Veteran applied for work with the company, but that the company "was unable . . . to hire him" because the demands of the work "would put him at even greater risk of further heart complications, as it is a very strenuous job at times."  See May 2011 letter of R. B. 

The Veteran underwent a VA general medical examination in July 2011.  The report noted that the Veteran was not currently employed and that his usual occupation was "logger/heavy equipment."  The Veteran reported that he "retired" in 2002 but continued to work as a farm laborer at a university research center until 2009.  The examiner's opinion as to functional impairment was: "The Veteran is a very healthy male with no functional impairments or disabilities at this time except for erectile dysfunction which does not prevent him from working."  The stated rationale was: "[T]he Veteran is a very healthy appearing male with good range of motion of all extremities, has no back issues and had good range of motion of neck and thoracic/lumbar spine with the only complaint he could come up with being feeling tired easily after working in the yard."

The Veteran argues that his ability to maintain employment is greatly reduced because of fatigue and emotional instability.  See appellate brief of June 2012.  He argues that he is incapable of performing substantial gainful employment due to his service-connected heart disease, depression, and hearing loss.  The Veteran argues that his "ability to maintain a job in the present work force, even a sedentary one, is greatly limited because I get tired very easily and don't feel emotionally stable enough to maintain a regular schedule."  He further states, "In the year and half since I had my cancerous penis removed, my emotional state has deteriorated."  See September 2011 notice of disagreement.

In March 2014, a VA doctor determined upon review of the Veteran's VBMS claims folder and VA's computerized patient record system (CPRS) that the Veteran is fully capable of working.  The report noted that the Veteran denies any cardiac symptoms while he continues to do strenuous work.  The Veteran was not employed at the time, but he was performing physical labor such as cutting firewood, mowing grass and wheat, and plowing snow.  The Veteran reported managing six acres of land and doing all the needed maintenance for his house and land.  The examiner found that the Veteran did not have significant physical conditions that limit his ability to do work and that "he could do physical or sedentary work at this time."  The examiner characterized the Veteran as "in good physical shape."  See March 2014 ischemic heart disease disability benefits questionnaire.

A March 2014 VA exam for mental disorders other than PTSD and eating disorders noted that the Veteran is "fully independent" in his activities of daily living and "spends 1-2 hours a day working on vehicles."  The examiner found no obstacles to gainful employment from a psychological standpoint.

The Board finds the employability opinions contained in the VA general medical examination of July 2011, the VA examination for ischemic heart disease of March 2014, and the VA examination for mental disorders of March 2014 to be based on thorough examination of the Veteran and consideration of his complete medical and employment history.  Those examination reports, when considered with the remainder of the evidence of record, indicate that the Veteran's service-connected disabilities do not preclude him from substantially gainful employment.  The Veteran's prior work skills provide him with the skills needed for employment.  The Veteran may face some physical limitations, but he is currently performing physical labor on his property, demonstrating that he remains capable.

The symptomatology associated with the Veteran's service-connected disabilities is appropriately compensated for by the currently assigned schedular ratings.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. See 38 C.F.R. §§ 3.321(a), 4.1 (2015); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Here, the evidence does not support a finding of unemployability. 


ORDER

Entitlement to a rating for penile adhesion in excess of 30 percent is denied.

Entitlement to a separate rating of 40 percent for penile fissures is granted, subject to regulations applicable to the payment of monetary benefits.

Entitlement to TDIU is denied.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


